Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-2, directed to an invention non-elected with traverse in the reply filed on 01/18/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Applicant argues that the amendments to Claim 1 traverse the restriction requirement because Applicant argues the amendments to claim 1 are not taught or disclosed by Hashimoto per the restriction requirement dated 10/18/2021. Examiner notes that the amendments to claim 1 are not present in claim 3, and therefore do not change the common technical feature between groups I-III as discussed in the restriction requirement dated 10/18/2021. Applicant further argues the subject matter of both groups are related, however, this is an unconvincing argument because the standard for analyzing a restriction requirement is the “Unity of Invention” standard. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 3-13 are allowable.
Claim 3 is directed towards a glass substrate, comprising: a sintered glass frit on at least a portion of at least one surface of said glass substrate; wherein the sintered glass frit is formed from a glass frit paste comprising: a glass frit composition, the composition comprising the following components in weight percent:
  
    PNG
    media_image1.png
    509
    276
    media_image1.png
    Greyscale

and an organic carrier; wherein the glass frit composition has a coefficient of thermal expansion less than or equal to that of the glass substrate; and wherein the entire glass substrate, including the at least a portion where the sintered glass frit is placed, is ion exchanged.
Claim 6 is directed towards a method for forming a glass frit on an ion exchangeable glass substrate, the method comprising: providing a glass frit composition wherein said glass composition has a coefficient of thermal expansion less than or equal to that of the glass substrate; milling the glass frit composition to provide a powder composition; mixing said powder composition with an organic carrier, so that a glass frit paste is obtained; applying the glass frit paste on at least a portion of at least one surface of said glass substrate; heating the glass substrate having said glass frit paste thereon in a furnace to a temperature so that, after heating, the glass frit is sintered and bonded to the glass substrate; and subjecting the glass substrate having the sintered glass frit to an ion-exchange process, wherein the glass frit composition comprises the following components in weight percent:

    PNG
    media_image1.png
    509
    276
    media_image1.png
    Greyscale

The closest prior art is considered to be Hashimoto et al. (US20120052275, hereinafter referred to as Hashimoto). Hashimoto is directed towards glass (see Hashimoto at the Abstract). Hashimoto discloses an example of an ion exchanged glass with a composition substantially similar to the composition claimed in claims 3 and 6 (see Hashimoto at Table 1-1, Example 16).  However, Hashimoto does not disclose a sintered glass frit on at least a portion of at least one surface of said glass substrate; wherein the sintered glass frit is formed from a glass frit paste, further comprising an organic carrier; wherein the glass frit composition has a coefficient of thermal expansion less than or equal to that of the glass substrate; and wherein the entire glass substrate, including the at least a portion where the sintered glass frit is placed, is ion exchanged. Hashimoto does not disclose forming a glass frit on an ion exchangeable glass substrate, the method comprising: providing a glass frit composition wherein said glass composition has a coefficient of thermal expansion less than or equal to that of the glass substrate; milling the glass frit composition to provide a powder composition; mixing said powder composition with an organic carrier, so that a glass frit paste is obtained; applying the glass frit paste on at least a portion of at least one surface of said glass substrate; heating the glass substrate having said glass frit paste thereon in a furnace to a temperature so that, after heating, the glass frit is sintered and bonded to the glass substrate; and subjecting the glass substrate having the sintered glass frit to an ion-exchange process. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the article of independent claim 3, or the method of independent claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowable due to their dependence on an otherwise allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 06/12/2022 regarding the restriction requirement have been fully considered but they are not persuasive for the reasons detailed above in the Election/Restrictions section. All other arguments filed 06/12/2022 are convincing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731